Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 6-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (US 2011/0106553).

As to claim 1, Sato discloses a method of providing a service (method in fig.5-7), by an electronic device (body composition meter 1 and 2, par.61, fig.1-2) including at least one biosensor (impedance measuring unit 27 and electrodes 10L, 10R, 11L, 11R, par.62-66, fig.1-2), the method comprising:
measuring by the biosensor a bioelectrical impedance (measuring impedance, par.66 and step 14 in par.70, fig.3) of a user at a first time point to obtain a first value (weight and the body composition are measured in step 30 at present time, par.83, fig.6, wherein body composition is measured using impedance as in step 15, par.66-72, fig.3) representing a biometric information of the user (obtaining biological information including body composition in steps 15-17, par.70-72, fig.2 and);
predicting, by a processor (control unit 26, par.71, fig.2) of the electronic device the biometric information of the user at a third time point subsequent to the first time point to obtain a third value (weight fluctuation prediction value/curve at a future time point, par.86-90, fig.6-8), by utilizing the first value representing the biometric information of the user at the first time point (measuring weight and body composition at present time point in step 30, par.83, fig.6) and a second value representing biometric information of the user and measured by the biosensor at a second time point prior to the first time point (acquiring the weight and the body composition from the storage unit 28 in step 31 measured at any of the previous four days or more days in the recent week, par.83, fig.6, the Examiner respectfully notes that body weight and body composition are future in view of the fluctuation in the weight and the body composition, par.84 and end of par.89)(in step 32 weight prediction curve is calculated based on present measured data in step 30 and past/previous measured data in step 31, par.84-90, fig.6-8);
calculating, by the processor, a difference between a fourth value (weight reduction target, par.73-82, fig.4-5) and the third value (after calculating the weight fluctuation prediction curve in the above manner, the control unit 26 determines whether or not the weight reduction target set at the beginning is achieved by the predicted weight fluctuation, par.19-25 and par.91-93, fig.9-10),
wherein the fourth value is a target value, representing target biometric information of the user input by the user before the second time point (weight reduction target is inputted in step 23 before starting weight loss program, par.76 and target weight is displayed in step 26, par.78, fig.4-5); and
outputting, by the electronic device (display 21, par.92), information to the user regarding a health management service based on the difference between the fourth value and the third value (determination result is displayed, par.91, a display example of the display unit 21 when the pace of the weight reduction becomes slow and the weight cannot be reduced to the target weight value in the future although the weight reduction is progressing at a pace exceeding the target graph up to the current point, par.21-24 and par.92-93, as best seen in fig.9-10).



As to claim 7, Sato discloses the method, wherein the measuring by the biosensor to obtain the first value representing the biometric information of the user at the first time point (obtaining biological information step 16 and 17, par.71-72, fig.3), the biometric information is measured based on body information input by the user (body specifying information input by user in steps S11-12, par.67 fig.3), and the bioelectrical impedance (measured impedance at S14, par.70, fig.3)(biological information in step 17 is determined based on input body information s11 and measured impedance s14, as best seen in fig.3).

As to claim 8, Sato discloses the method, wherein the body information comprises at least one among a height, a body weight, a race, an age, and a gender of the user (body specifying information (sex, age, height) of each user, par.15 and par.67, fig.3).

As to claim 9, Sato discloses the method, wherein the outputting information to the user regarding the health management service, the user is informed of a change in a target 

As to claim 10, Sato discloses the method, wherein the outputting information to the user regarding the health management service, the user is informed of a change in a target body weight (weight reduction target, fig.4-10), based on the calculating of the difference between the third value and the fourth value, wherein the third value and the fourth value represent a muscle mass of the user (target weight is determined based on body composition including muscle mass, par.78-79, par.81, and par.88-92, fig.7-8).

As to claim 12, Sato discloses the method, wherein the outputting information to the user regarding the health management service, the user is informed of an amount of exercise (Exercise is recommended," is preferably displayed after showing the future weight fluctuation prediction curve, par.24 and par.92, fig.9).

As to claim 13, Sato discloses the method, wherein the first value, the second value, the third value, and the fourth value are managed by being linked to identity information (registered number is linked by user’s measured and stored data in S11-S12, such as weight and impedance measured, par.69 and par.74, fig.3).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2011/0106553), in view of Baarman et al (US 2015/0093725).

Sato disclose the invention substantially as claimed above, but failed to explicitly teach wherein the third value and the fourth value represent a BMI of the user.
However Baarman discloses an analogous diet adherence system, using predicted weight loss system, wherein the outputting information to the user regarding the health management service, the user is informed of a change in a target body weight, based on the calculating of the difference between the third value and the fourth 

As BMI is a well-known parameter to determine and/or manage weight loss, and since Sato’s invention teaches using body composition, body fat percentage, body fat mass, visceral fat percentage, visceral fat mass, subcutaneous fat percentage, subcutaneous fat mass, muscle percentage, muscle mass are used as a guideline information beneficial to health management and diet (par.71), so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include BMI, as taught by Baarman’s invention, as a beneficial parameter for health management and diet, as taught by Sato’s invention (par.71).

Response to Arguments
Applicant’s arguments with respect to 112 rejection have been fully considered and are persuasive. The 112 rejection have been withdrawn.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.